Case 7:21-cv-06874-VB Document 30 Filed 09/15/21 Page 1of1

 

 

 

aoccpeneen ce st A SETS eee aaah
le spc SDNY |
UNITED STATES DISTRICT COURT DOCUMENT cony FILED \
SOUTHERN DISTRICT OF NEW YORK ELECTRONICAL (© & !
wenn ee nen n enn n nn nen eee cn enna nee ener nnn en nen ne ren cennces nena x .
RALPH LEPINO, ; [
Plaintiff,
V.
TOWN/VILLAGE OF HARRISON, ROBERT ORDER
J. CARLUCCI, in his individual and official ;
capacity, and JOHN DOE, in his individual and 21 CV 6874 (VB)
official capacity,
Defendants.
ee re ee ee ee eee eee meme »¢

 

On September 14, 2021, defendant Town/Village of Harrison, moved to dismiss the sole
count of the complaint against it. (Doc. #26).

Accordingly, it is hereby ORDERED that, by no later than September 24, 2021, plaintiff
must notify the Court by letter whether he (i) intends to file an amended complaint in response to
the motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to
dismiss,

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Cap. v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; (ii) file a
motion to dismiss the amended complaint; or (iii) in the case of the Town/Village of Harrison,
notify the Court by letter that it is relying on the initially filed motion to dismiss.

Dated: September 15, 2021
White Plains, NY
SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
